  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA          )
                                  )     CRIMINAL ACTION NO.
        v.                        )        2:19cr130-MHT
                                  )             (WO)
BOBBY LEE WILSON, JR.             )

                                ORDER

    Upon consideration of the government’s motion to

dismiss       the   original   indictment    against    Bobby     Lee

Wilson, Jr., which the court construes as a motion for

leave    to    dismiss   the   indictment   pursuant    to   Federal

Rule of Criminal Procedure 48 and as the government’s

notice of dismissal of the indictment, it is ORDERED

that:

    (1) The motion for leave to dismiss the indictment

(doc. no. 28) is granted.

    (2) The         original   indictment    (doc.     no.   1)    is

dismissed.

    This case is not closed.

    DONE, this the 14th day of November, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
